Case: 1:20-cv-00825-MWM-KLL Doc #: 18 Filed: 02/26/21 Page: 1 of 2 PAGEID #: 1467

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
ROSALIND HOLMES, : Case No. 1:20-cv-825
Plaintiff, : Judge Matthew W. McFarland
Vv.

UNITED STATES OF AMERICA, et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 13)

 

This case is before the Court on Plaintiff's Objections (Doc. 14) to Magistrate
Judge Karen L. Litkovitz’s Report and Recommendation (Doc. 13). Magistrate Judge
Litkovitz found that the majority of Plaintiff's amended complaint “fails to state a claim
with an arguable basis in law over which this federal Court has subject matter
jurisdiction.” (Doc. 13.) As such, Magistrate Judge Litkovitz recommends that
Plaintiff's amended complaint, with the exception of Plaintiff's employment
discrimination claim against Georgia Pacific (Count XXIV), be dismissed with prejudice.
Plaintiff filed Objections (Doc. 14), making this matter ripe for the Court's review.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has made a
de novo review of the record in this case. Upon said review, the Court finds that
Plaintiff's Objections (Doc. 14) are not well-taken and are thus OVERRULED. The

Court therefore ADOPTS the Report and Recommendation (Doc. 13) in its entirety. As
Case: 1:20-cv-00825-MWM-KLL Doc #: 18 Filed: 02/26/21 Page: 2 of 2 PAGEID #: 1468

such, the Court hereby ORDERS that:

(1)  Plaintiff’s amended complaint (Doc. 9), with the exception of Plaintiff's
employment discrimination claim against Georgia Pacific (Count XXIV), is
DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B); and

(2) Plaintiff's motion for equitable tolling, breach of contract, injunctive relief
(Doc. 6) is DENIED.

Furthermore, the Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a), that any
appeal of this Order would not be taken in good faith and therefore DENIES Plaintiff
leave to appeal in forma pauperis. Plaintiff remains free to apply to proceed in forma
pauperis in the Court of Appeals.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Hot woul |

JUDGE MATTHEW W. McFARLAND

 
